Citation Nr: 1646696	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  08-07 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for gout of the ankles, feet, and knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to September 1998.



This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision issued by the RO. 

In March 2015, the Board denied the Veteran's claim. The Veteran appealed the decision to the United States Court of Appeals for Veterans Claim (Court). In August 2016, the Court granted the parties' Joint Motion for Remand (Joint Motion) vacating the Board's March 2015 decision and remanded the appeal to the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Any future review of the case should also consider the electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required. 


REMAND

In the August 2016 Joint Motion, the parties agreed a November 2014 medical opinion relied upon by the Board was inadequate. The case is REMANDED for the following action:

1. The AOJ should forward the Veteran's claim file to an appropriate VA examiner in order to obtain an opinion as to the nature and likely etiology of his gout. If an opinion cannot be offered without examination of the Veteran, an additional examination must be undertaken. 



THE EXAMINER IS ADVISED THAT THIS MATTER WAS REMANDED BY THE COURT OF APPEALS FOR VETERANS CLAIMS BECAUSE A PRIOR VA EXAMINATION DID NOT CONSIDER IN-SERVICE TREATMENT FOR VARIOUS JOINT PAINS IN ANALYZING WHETHER THE VETERAN WAS THEN DEVELOPING GOURT. 

After thoroughly reviewing the record and considering the Veteran's lay statements regarding frequency and duration of symptoms, the examiner MUST provide an FULLY EXPLAINED opinion as to whether the Veteran's gout had onset in service or was otherwise related to event or incident of his period of active military service, to include any orthopedic or cold weather injury.

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

*May 1979 service treatment record that documents the Veteran's complaint that he broke the toe nail of the big toe of his left foot playing basketball. Objective examination showed the Veteran had swelling with discoloration of the big toe and it was tender to palpation. The assessment was injury to big toe nail. 

*January 1981 service treatment record that documents the Veteran's complaint of numbness in toes, specifically left and right big toes due to possible cold weather injury that onset 3 days earlier. Objectively, he had slight lack of sensation and numbness of left and right big toe. The assessment was possible cold weather injury.

*April 1984 service treatment records that documents that the Veteran was treated for an inversion injury of the right ankle due to playing basketball. Examination revealed no swelling and full range of motion. The examiner's report reflects the right ankle was wrapped with an ACE bandage and treated with an ice pack and Tylenol.

*November 1985 service treatment record that documents the Veteran's complaint of pain in both feet that onset 1 1/2 weeks earlier. He reported that he had pain whenever pressure was placed on the feet. Objectively, he had noticed swelling in both feet. The assessment was rule out frost bite.

*June 1997 comprehensive clinical evaluation program (CCEP) completion form that documents the Veteran's complaint of a 1 -3 year history of joint pain.

*August 1998 service treatment record that documents the Veteran's complaint of left ankle pain that onset 2 days earlier. On examination, the assessment was left ankle pain.





*February 2001 post-service treatment record that documents the Veteran's complaint of left knee pain that onset 3 days earlier. There was no noted injury.  The assessment was rule out gout.

*December 2001 post-service treatment record that documents the Veteran's complaint of gout problems and pain in the right ankle that onset 2 days earlier. On examination the assessment was gout.

*December 2011 Report of VA examination that documents a diagnosis of gout with 1990 listed as date of diagnosis. 

*September 2012 Report of VA examination addendum that reflects the examiner's opinion that it was less likely as not that the Veteran's gout was related to his period of service because there was no evidence that the Veteran suffered with gout during his period of active service. 

*April 2013 statement from the Veteran's treating physician reporting that the Veteran had an elevated uric acid level during his period of active service (May 1997) with complaints of ankle and foot pain and has a very high uric acid level currently with intermittent and intractable episodes of gouty arthropathy.

*November 2014 response from the VA medical expert noting that an elevated uric acid level alone does not make the diagnosis of gouty arthropathy. The medical expert also noted that the Veteran was diagnosed with gout 3 years after his discharge from service. The medical expert concluded that the Veteran's joint pains during service were less likely than not related to his current gouty arthropathy given that his in-service injuries were of short duration. 

A thorough explanation must be provided for the opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

2. After completing all indicated development, readjudicate the claim on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition. The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or 

by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


